Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021, 12/15/2021, and 1/21/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 22-29 were previously pending and subject to a non-final office action mailed July 28, 2021.  Claims 22-24 and 26-28 were amended, claims 25 and 29 were left as previously presented, claims 1-21 were canceled and claims 30 and 31 were newly added. Claims 22-31 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on October 25, 2021 concerning the previous rejections of claims 22-29 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, 
Applicant argues that the claims cannot practically be performed in the mind. Examiner states that the courts found that “claims requiring a generic computer or nominally reciting a generic computer may still recite mental process even though the claim limitations are not performed entirely in the human mind.” Moreover, the use of a pen and paper to perform the method does not disqualify the claims to be reciting mental process. The claims recite the steps of receiving requests and information with respect to renting a vehicle and offering incentives to users with respect to the rental. An operator is able to receive the information and match a vehicle with a user in order to perform the rental process. Therefore, the claims are ineligible under 35 USC 101 prong 1.  
Applicant states that the claims result in a practical solution of accurately collecting a movement schedule of a vehicle. In response, Examiner states that collecting movement schedule of a vehicle is merely collecting information from a user and storing it on a database. Moreover, offering incentives to a vehicle owner in order to provide a movement schedule is adding an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)). Therefore, the claims are ineligible under 35 USC 101 prong 2.  
Applicant argues that Abhyanker does not teach the amended limitations of claims 22 and 26. In response, Abhyanker teaches in para 26, 92 and 100 that the 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 22 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving, from a user, a usage request for requesting a reservation for use of a vehicle, the usage request including reservation period, receiving, from an owner of the vehicle, usage information including usage period of the vehicle, and offering an incentive to the owner of the vehicle when the owner of the vehicle satisfies one or more conditions including a first condition in which the owner of the vehicle has provided movement schedule information of the vehicle.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and a human using pen and paper under mental process. That is, other than reciting “processor” and “management server” nothing in 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- a “processor”, “server”, “non-transitory computer readable medium” and a “user terminal” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 22 and 26 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 23-25 and 27-31, further describe the identified abstract idea. In addition, the limitations of claims 23-25 and 27-31 define how the rental request is processed and offered which further describes the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abhyanker (U.S. Patent Application Publication No. 2015/0185034).

As to claims 22 and 26, Abhyanker teaches a system and a method comprising:
a user terminal including a first processor; an owner terminal including a second processor; a rental management server including a third processor; and one or more non-transitory computer-readable storage media storing instructions that 
receiving, from an owner of the vehicle, usage information including usage period of the vehicle, (fig. 6C para 212 and 458-459 “John may approve the rental to Hobbie to Jane based on a number of factors such as Jane's rating, where she is heading, how long she will need the car for, and how much she is willing to pay for it using the various embodiments and modules described herein and in FIGS. 1-37. Instantly, Jane may pay John through her mobile phone when John accepts. In addition, Hobbie may know that Jane will be coming for a ride at 2 pm. When Jane is in front of Hobbie, Jane may press a button on her mobile phone to automatically unlock Hobbie's door (e.g., doing this will allow Hobbie to automatically unlock his/her doors because Jane would be transmitting a 
offering an incentive to the owner of the vehicle when the owner of the vehicle satisfies one or more conditions including a first condition in which the owner of the vehicle has provided movement schedule information of the vehicle. (para 26, 92, 100, 311, 458-459, the owner of the vehicle transmits information with respect to the vehicle which includes the area radius for operating the vehicle (i.e. movement schedule information of the vehicle) renter offers a monetary amount for the owner by accepting the usage information offered by the renter)
As to claims 23 and 27, Abhyanker teaches the system and method of claims 22 and 26 as discussed above. 
Abhyanker further teaches:
wherein the one or more conditions include a second condition in which the owner of the vehicle has provided the movement schedule information of the vehicle during a predetermined time period.(para 458-459)
As to claims 24 and 28, Abhyanker teaches the system and method of claims 23 and 27 as discussed above. 
Abhyanker further teaches:
wherein the one or more conditions include a third condition in which the owner of the vehicle has agreed to a movement limitation of the vehicle, the movement 
As to claims 25 and 29, Abhyanker teaches the system and method of claims 24 and 28 as discussed above. 
Abhyanker further teaches:
wherein the functions further include determining an amount of the incentive based on the one or more conditions satisfied by the owner of the vehicle. (para 192, 294, 296 and 458-459, show that the amount of money (i.e. incentive) paid is based on the amount of miles/hours/radius permitted by the owner)
As to claims 30 and 31, Abhyanker teaches the system and method of claims 22 and 26 as discussed above. 
Abhyanker further teaches:
wherein the functions include presenting a list of vehicles in a recommended order to the user. (claim 22, 289 and 311, show that the system presents the user with a list of available vehicles)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZEINA ELCHANTI/Examiner, Art Unit 3628